Citation Nr: 1216106	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board observes that the Veteran had been diagnosed with PTSD. He has detailed three particular stressors during active duty.  Two stressors are essentially incapable of being verified; however, one stressor can be researched and verified.  This verifiable stressor relates to the suicide of a fellow soldier.  See March 2008 VA psychology note; See May 2008 statement. 

In a June 2008 statement the RO determined that the Veteran had not provided sufficient evidence to submit his stressors to the Joint Services Records Research Center (JSRRC).  However, the Board notes that in his May and June 2008 statements the Veteran indicated the last name of the suicide victim and the approximate time frame in which it happened.  On remand the JSRRC, or other appropriate source, should attempt to verify this information.  The Board observes a September 2008 response from the Department of the Navy noted records of this nature were destroyed after 25 years.  However, the JSRRC may have additional information on the matter.

The Board further notes that the most recent VA treatment records in the claims file are from July 2008.  On remand, the AOJ (Agency of Original Jurisdiction) should make efforts to obtain all outstanding treatment records at any VA treatment facility from July 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from July 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	The AOJ should attempt to verify the Veteran's claimed stressor involving a suicide, through the appropriate channels, to include JSRRC. See May and June 2008 statements from the Veteran.  The JSRRC should be provided with all pertinent information, including copies of personnel records, units of assignment, and stressor statements.  Alternative sources of evidence should also be explored.  The results of such requests, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

3.	If, and only if, the Veteran's stressor(s) are verified, a VA examination should be scheduled to determine if the Veteran suffers from PTSD due to a verified stressor.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether or not the Veteran suffers from PTSD due to a verified stressor.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The Veteran is also to be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

